Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-51, drawn to an anchor molecule comprising a region or moiety that binds a therapeutic antibody or fragment and a region that anchors the molecule in a biological tissue of interest.

Group II, claims 52-58, drawn to a method of treating tissue in an individual with a therapeutic antibody.
Note that there are multiple claim dependency issues and incorrect dependence claim (see claim 53 which is a method claim but depends from an anchor molecule claim (claim 51)).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
				Species Election
The species are as follows: 
Please select one species from each group below:
A: antibody binding region: Fc region or Fab region

B: region or moiety that binds a therapeutic antibody: Protein A, z-domain Protein A, a small molecule, triazine based small molecule, Protein G, C3 domain of protein G, non-immunoglobulin scaffold or Sac7d
b’: select one sequence or small molecule from: SEQ ID NOs: 1-14, or one triazine based compound from Figures 11-15; 1,3-bis({4-[(3-aminophenyl)amino]-6-[(2-hydroxyethyl)amino]-1,3,5- triazin-2-yl}amino)propan-2-ol (compound 1) or 2-({4-[(3-aminophenyl)amino]-6-({2-[4-({4-[(3-aminophenyl)amino]-6-{[2- (4-aminophenyl)ethyl]amino}-1,3,5-triazin-2-yl}amino)phenyl]ethyl}amino)-1,3,5-triazin-2- yl}amino)ethan-1-ol (compound 2)

C: covalent or non-covalent

D: peptide, polymer or N-Hydroxysuccimide (NHS)

E: peptide is: LINK domain, Hyaluronic Acid Binding Protein (HABP), poly-arginine sequence, poly-lysine sequence, non-immunoglobulin scaffold or guanidine groups.
e’: peptide binds: Hyaluronic acid, type II collagen, Type IV collagen, alpha-3 subunit of Type IV collagen.
e”: peptide amino acid for LINK or HABP: SEQ ID NO: 22-27.

F: polymer:  Hyaluronic acid, chitosan, poly (lactic- co-glycolic acid (PLGA)), poly(methyl methacrylate) (PMMA).

G: biodegradable or non-biodegradable.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of anchor molecule comprising a region or moiety that binds a therapeutic antibody or fragment and a region that anchors the molecule in a biological tissue of interest, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dennis US 9,321,992 (IDS).  Dennis teaches an anchor molecule comprising two functional regions or moieties comprising a region or moiety that binds a therapeutic antibody or fragment and a region that anchors the molecule in a biological tissue of interest (see column 6, lines 44-52). Therefore, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649